FILED
                           NOT FOR PUBLICATION
                                                                                MAR 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                              U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALLEN BERNARD SHAY,                              No.    19-56482

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-04607-CAS-RAO
 v.

COUNTY OF LOS ANGELES; LOS                       MEMORANDUM*
ANGELES COUNTY SHERIFF’S
DEPARTMENT; CHRISTOPHER
DERRY, Deputy; DOES, 1-10,

              Defendants-Appellees.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                            Submitted March 17, 2021**
                             San Francisco, California

Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Allen Shay appeals pro se the judgment after a jury verdict on his 42

U.S.C. § 1983 claims against Detective Christopher Derry, the County of Los

      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
Angeles, and the Los Angeles County Sheriff’s Department for violating his

Fourteenth Amendment rights. He also appeals the district court’s grant of

summary judgment for Derry, the County, and the Sheriff’s Department on his

other claims. We affirm.1

      The district court’s failure to instruct the jury that it should inform the court

about any confusing, ambiguous, or unclear language in the instructions was not

error, let alone plain error. Shay did not ask for that instruction in the district

court. Nor was the court otherwise required to give it. See Skidmore v. Led

Zeppelin, 952 F.3d 1051, 1065 (9th Cir. 2020) (en banc); Erickson Prods., Inc. v.

Kast, 921 F.3d 822, 832 (9th Cir. 2019). It was enough for the district court to

instruct the jury that if it needed to communicate with the court or ask a question

during its deliberations, it could contact the court by sending a note through the

bailiff. As a result, the omission of a specific instruction telling the jury to inform

the court about any ambiguity was not error. Reviewing the instructions as a

whole, we conclude that they adequately covered the issues presented, correctly




      1
          We grant Shay’s motion (9th. Cir. Dkt. 23) to file a late reply brief.

                                             2                                        19-56482
stated the law, and were not confusing. See Erickson Prods., 921 F.3d at 828.2

Thus, the jury instructions as formulated were not erroneous and do not warrant

reversal of the verdict.

      We decline to review Shay’s other claims on appeal. Because a prior panel

of this court has already reviewed and affirmed the district court’s grant of

summary judgment for Derry, the County, and the Sheriff’s Department on Shay’s

other claims, the law of the case doctrine precludes our review of those claims

here. See Gonzalez v. Arizona, 677 F.3d 383, 389 n.4 (9th Cir. 2012) (en banc);

Shay v. County of Los Angeles, 762 F. App’x 416, 417–18 (9th Cir. 2019). Nor do

we consider arguments raised for the first time on appeal. See Baccei v. United

States, 632 F.3d 1140, 1149 (9th Cir. 2011); Nitco Holding Corp. v. Boujikian, 491

F.3d 1086, 1089–90 (9th Cir. 2007). As a result, none of Shay’s other arguments

on appeal warrant reversal.

      AFFIRMED.




      2
        We will not permit Shay to impeach the verdict by using juror statements
about their mental processes. See Fed. R. Evid. 606(b)(1); United States v. Leung,
796 F.3d 1032, 1036 (9th Cir. 2015).

                                          3                                     19-56482